ORDER
UPON consideration of the defendant’s notice of appeal from the North Carolina Court of Appeals, filed in this matter pursuant to G.S. 7A-30, and the defendant’s petition for discretionary review of the decision of the North Carolina Court of Appeals reported at 70 N.C. App. 317, filed pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
1. The Attorney General’s Motion to Dismiss Appeal for Lack of Substantial Constitutional Question is ALLOWED.
2. Defendant’s Petition for Discretionary Review is ALLOWED, with review limited to assignments of error relating to:
A. a witness’ reading the contents of a search warrant affidavit to the jury, and
B. the application of G.S. 7A-49.3 to the calendaring of defendant’s case for trial.